EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin T. McCusker on September 10, 2021.

The application has been amended as follows: 

Claim 1.	(Currently Amended)    A high definition (HD) map server, the HD map server comprising:
a data storage having stored therein a plurality of interoperable HD map tiles and a plurality of translation mappings, wherein each of the plurality of interoperable HD map tiles is usable by a plurality of autonomous vehicles to perform real-time navigation functions, wherein each of the plurality of translation mappings provides a mapping between universal aspects of the plurality of interoperable HD map tiles to corresponding aspects of a proprietary format of a plurality of proprietary formats, and wherein each of the plurality of autonomous vehicles is configured to utilize a different proprietary HD map tile having a different proprietary format from each other to perform real-time navigation functions; and
real-time navigation of the first autonomous vehicle.

Claim 8.	(Currently Amended)    One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a high definition (HD) map server to:
receive a request from a first autonomous vehicle of a plurality of autonomous vehicles for an interoperable HD map tile;
retrieve, based on the request, the interoperable HD map tile from a plurality of interoperable HD map tiles stored on a data storage of the HD map server, wherein each of the plurality of interoperable HD map tiles is usable by a plurality of autonomous vehicles to perform real-time navigation functions and wherein each of the plurality of autonomous vehicles is configured to utilize a different proprietary HD map tile having a different proprietary format from each other to perform real-time navigation functions;
retrieve, based on the request, a translation mapping of a plurality of translation mappings stored on the data storage, wherein each of the plurality of translation mappings provides a mapping between universal aspects of the plurality of 
transmit, in response to the request and for real-time navigation, the interoperable HD map tile and the translation mapping to the first autonomous vehicle to facilitate real-time navigation of the first autonomous vehicle.

Claim 15.	(Currently Amended)  An on-board vehicle control system of an autonomous vehicle, the on-board vehicle control system comprising:
a data storage having stored therein one or more proprietary high definition (HD) map tiles, wherein each of the one or more proprietary HD map tiles is usable by the autonomous vehicle to perform real-time navigation functions and is formatted according to a proprietary format usable by the autonomous vehicle;
a compute circuitry to:
	determine whether an HD map tile of the plurality of proprietary HD map tiles is available for a desired location;
	request, in response to a determination that a proprietary HD map tile is not available for the desired location, an interoperable HD map tile for the desired location from an interoperable HD map server;
	receive, from the interoperable HD map server, the requested interoperable HD map tile;
	translate the interoperable HD map tile to the proprietary format usable by the autonomous vehicle; and
	perform a real-time navigation function using the translated interoperable HD map tile.

Claim 21.	(Currently Amended)    One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause an on-board vehicle control system of an autonomous vehicle to:
determine whether a proprietary HD map tile is available for a desired location, wherein the proprietary HD map tile is usable by the autonomous vehicle to perform real-time navigation functions and is formatted according to a proprietary format usable by the autonomous vehicle;
request, in response to a determination that a proprietary HD map tile is not available for the desired location, an interoperable HD map tile for the desired location from an interoperable HD map server;
receive, from the interoperable HD map server, the requested interoperable HD map tile;
translate the interoperable HD map tile to the proprietary format usable by the autonomous vehicle; and
perform a real-time navigation function using the translated interoperable HD map tile.

Claim 27.	(Currently Amended)   A system comprising the HD map server of claim 1, further comprising an on-board vehicle control system of the first autonomous vehicle, the on-board vehicle control system comprising:
a second data storage having stored therein one or more proprietary high definition (HD) map tiles, wherein each of the one or more proprietary HD map tiles is usable by the first autonomous vehicle to perform real-time navigation functions and is formatted according to a proprietary format usable by the first autonomous vehicle;
a compute circuitry to:
	determine whether an HD map tile of the plurality of proprietary HD map tiles is available for a desired location;
	request, in response to a determination that a proprietary HD map tile is not available for the desired location, the interoperable HD map tile for the desired location from the interoperable HD map server;
	receive, from the interoperable HD map server, the requested interoperable HD map tile;
	translate the interoperable HD map tile to the proprietary format usable by the first autonomous vehicle; and
	perform a real-time navigation function using the translated interoperable HD map tile.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667